                             IN THE UNITED STATES DISTRICT COURT                       FILE D
                                 FOR THE DISTRICT OF NEBRASKA                   U.S. DJSTHICT COURT
                                                                              DISTRIC T OF h'EBR,\Sl{A
UNITED STATES OF AMERICA,
                                                                              2019 MAR 11 PH 3: 23
                Plaintiff,
                                                                             Orr Iv'!:. Of I I lt t;LERI\
                                                                        8:09CR129
vs.
                                                                     AMENDED ORDER
BRYANS. BEHRENS,

                Defendant.


       Upon reading the plaintiffs Petition for Supplemental Proceedings, and it appearing therefrom

that this is a proper case for the appearance of Bryan S. Behrens.

       IT IS ORDERED that Bryan S. Behrens appear in Magistrate Courtroom, Roman L. Hruska

U.S. Courthouse, 111 South 18th Plaza, 2nd Floor, Omaha, Nebraska on May 7, 2019 at 9:30a.m.

and answer questions concerning his/her assets, income, expenditures, personal and real property,

and credits, before the Honorable Michael D. Nelson, United States Magistrate Judge and/or

Douglas R. Semisch, Assistant United States Attorney, and bring with him/her a completed and

signed copy of the attached, financial statement and all items listed on Attachment A.

       Provided that a copy ofthis ORDER be served upon the above-named defendant, Bryan S.

Behrens, on or before April 9, 2019.

       Dated this 11th day of March, 2019.


                                                       Michael D. Ne son'
                                                       United States Magistrate Judge
                                       ATTACHMENT A

I)    Earning statements from your most recent paychecks.

2)    Business records for the present year and past calendar year which reflect assets, liabilities,
      gross receipts and expenses for any sole proprietorship, partnership or corporation in which
      you, or your spouse, own any interest.

3)    Current bank statements for the past 12 months from all banks or other financial
      institutions, where any sole proprietorship, partnership, or corporation in which you, or
      your spouse, own any interest, has an account of any kind.

4)    Current bank statements for the past 12 months from all banks, or other institutions, where
      you, or your spouse, have an account of any kind.

5)    All trust agreements in which you, or your spouse, are named trustor, trustee or beneficiary.

6)    All deeds, leases, contracts, and other documents representing any ownership interest you,
      or your spouse, have in any real property, and all deeds of trust, mortgages, or other
      documents evidencing encumbrances of any kind on your real property.

7)    All stocks, bonds, or other securities of any class you may own, by you separately or jointly
      with others, including options to purchase any securities.

8)    Titles to all motor vehicles owned by you or your spouse.

9)    All life insurance policies in which you are either the insured or the beneficiary.

10)   All promissory notes held by you, and all other documents evidencing any money owed to
      you either now or in the future.

11)   All financial statements furnished by you within the past five years.

12)   All deeds, bills of sale, or other documents prepared in connection with any transfer made
      by you, either by gift, sale, or otherwise within the last five years.

13)   A schedule of all regular expenses paid by you, such as installment debts, food, utilities,
      etc. Include the amount paid, the payee, and, if an installment debt, the amount of debt
      owing and any security pledged.

14)   All documents evidencing any interest you have in any pension plan, retirement fund, or
      profit-sharing plan.

15)   All records pertaining to your assets and finances.

16)   Copies of income tax returns for the past three years.

17)   All records of any unincorporated business of which you are an owner or part-owner, or
      have been an owner within the past three year.
